           Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 1 of 23


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



JO ANN FONZONE aka JUDY MCGRATH, PLAINTIFF                       No. 12-CV-5726
                                                                  CIVIL ACTION
                          VS.                                 JURY TRIAL DEMANDED

JOE OTERI, ET AL, DEFENDANTS

  PLAINTIFPS MOTION TO COMPEL ANSWERS AND/OR SUFFICIENT ANSW tRSTO
INTERROGATORIES ,OF DEFENDANTS AND NON-PARTIES,DOCUMENT PRODUCTION


Pursnat to Fed. R.Civ. P 33, 34, 37, Plaintiff moves this court for an order compelling defendants

to answer fully the interrogatories in Plaintiffs Interrogatories as more fully explained as follows:

Like its Document Requests, Plaintiff's Interrogatories were narrowly tailored to ferret out basic

facts supporting the allegations in the Complaint. The Interrogatories are permitted as relevant

discovery and can be an effective means of testing the accuracy of a parties contentions and

narrowing the issues for moving the action forward to resolution. (Failure to answer deems
allegations in complaint and Interrogatories admitted as some defendants did not answer either .)

Plaintiff is indeed dissatisfied with complete lack of answers by some defendants and

nonparties or meaningful , sufficient and responsive answers by thiose defednants who answered

Plaintiff hereby requests that this civil action be moved to Philadelphia or AllentoVvn as it is
burdensome for her to travel to Reading to attend proceedings. Her injuries prevent her from
driving more than a few miles and she must ask friends or family to drive to Court. Plaintiff can
take a bus to Philadelphia, but there is no service to Reading.Plaintiff was disabled by injuries but
still must work on this injury action because of her disloyal counsel Ms.Middleton December 12,
2018.Plantiff requests that this court enter an Order comelling her to return all transcripts,
docments, attroney work-product , reports, motions, all materials provided for her perusal at our
November consultation for use at the conference she failed to attend though she said she would
attend and was paid .

THEREFORE, Plaintiff respectfully requests that this court issue an order compelling defendants

and non-parties to respond fully to the Interrogatories in Plainti:fffs Interrogatories , and awarding

Plaintiff reasonable costs, including attroeny's fees, incurred in connection with this motion.

Dated:   May 31 ,2019                                   _Q.J_jL,k__
                                            ffiespectfully submitted,

                                             7fzmJfr~q±;"!• J'19y ~ Gr~th
           Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 2 of 23

                        IN TIIE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA




JO ANN FONZONE aka JUDY MC GRATII, PLAINTIFF

                      VS.                                      N0:5;12-CV-5726
                                                                CIVIL ACTION
JOE OTERJ, ET AL, DEFENDANTS                                JURY TRJAL DEMANDED




Ramon Addison, non-party to the above titled action, is requested to file -with this court and serve
upon the undersigned counsel for Plaintiff, within the time, 30 days and in the manner provided by
teh Federal Rule, sworn answers to each of the follwoing interrogatories:


   1. How many years have you been employed with the Philadelphia police department?



       2. Were you the Sargeant on duty at the 1"1 district on Ocotober 6, 2010, and what hours?



       3. Do you remember the Plaintiff Jo Ann Fonzone who was brought to the District on

            Oct.6,2010 from Citizens bank park?




       4. If you remember her, do you recall what time she was brought to the District by

           Officers Ortiz and Person?




       5. Is it police procedure for the transporting officers to remain at the district after the
          transport?
       Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 3 of 23

6. Did you call the transport officers to take Jo Ann Fonzone to the hospital Emergency Room

  on Ocotober 6, 2010 and do you recall about what time she was transported to the ER?




7. Do you remember approximately what time you signed the police report form to have

    Jo Ann Fonzone transported to Jefferson ER?



   8. Did you sign the form prior to the transport or at a later time? Ifyou signed it before

       the trsnsdport, did you then give the form to the transporting officers?




   9. 'What is the police procedure for completing the form and when and by whom is that

      done?




   10. If the transporting officers completed the hospital form,where do they get the
       information ?




   11. Are the transporting officers responsible for filing the police report form and where is

       the document filed?
        Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 4 of 23

12. When the injured person transported to the hospital by the police, is it police procedure to

   provide the individual with a copy of the VICTIM SERVICES FORM OR police report

   which states on the bottom:

   "Pursuant to Act 185 of 1962, TilE BELOW PERSON ACKNOWLEDGES RECEIPT OF

        THE NOTIFICATION OF VICTIM SERVICES FORM.




13. Is the police report filed at the district where the individual was transported from or where

   the injuries occurred ? And is the police reprot filed at the Cit)' Hall police records office?




14. Are the transport officers responsisble for filing the police report, when, where is this

   hospital transport police report filed?




15. Is there any reason and are there circumstances where and why the hospital police report

    would not be filed at the District of Records office ,or produced, disclosed, available, or

    made a public record (like other police reports are)?
           Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 5 of 23

   16. While on duty at the 1"' District, do you walk around to the jail cells to see and speak with

       those who have been arrested?



   17. Do you remember if you walked around to the jail cells October 6, 2010, and at a

       approximately what time that was?




   18. Do you recall seeing and speaking -with Jo Ann Fonzone while she was in a cell where you

       noticed the swelling, bruises and contusions of her hand, arm, neck,chest and telling her

       she needed medical attention and would be taken to the hospital?




      19. Do you remember Jo Ann Fonzone telling you that she was struck on her chest by a

           police officer's nightstick after calling 911 for help, and was arrested at the game

           because a security guard had injured her head, then brought the officer to the scene?.




          20. Is it police procedure for the transporting officers to inform the individual

               transported to the ER about the Crime Victims Assistance program and tell her that

               there is a mandatory' police report of the incident and this report is required in order

               for the injured victim to receive compensation from the Crime Vicitms Board




Dated: May 23, 2016
           Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 6 of 23

                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



JO ANN FONZONE aka JUDY MC GRATH, PLAINTIFF

                       VS.                                      NO. 5;12-CV-5726
                                                                CNILACTION
                                                             JURY TRIAL DEMANDED


JOE OTERI, ET AL, DEFENDANTS




Marni Snyder, non-party to the above titled action, is requested to file with this court and serve
upon the undersigned counsel for Plaintiff, within 30 days of service of such, and in the manner
provided by the Federal Rules , s\V·om answers to each of the following Interrogatories:




    1. Is it true that on December 28, 2012, you were appointed to represent Jo Ann Fonzone,
        who was not then present , on a disorderly conduct charge, not kno\\ing that she had had
       the case dismissed with prejudice August 22, 2012 when she represented herself, or that
       prosecutor Kotchian appealed September 21, 2013 and had not served Fonzone with the
       appecil papers'!




       2. Is it true that you sent Jo Ann Fonzone a letter about your appointment but she did not
          receive the letter prior to your meeting or meet you until five minutes before trial
          Janaury 18, 2013?




       3. Did you and Jo Ann Fonzone agree to act as co-counsel on her case?




       4. As you and your co-counsel met just before trial , there was no opportunity for trial
          prep, interviews, to subpoena witnesses or to have witnessess testify other than co-
          counsel defendant Jo Ann Fonzone, is that right? Did Ms. Fonzone tell you the names of
          the witnesses she had subpoenaed but as prosecution kept getting continuances she did
          not know when the trial would actually occur?
           Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 7 of 23




   5. Is it true 1hat when you appeared in Judge Patrick's court January 17, 2013, after Jo Ann
      Fonzone had left the courtroom upon being threatened, you were unaware then ,that Jo Ann
      Fonzone had scheduled a hearing on her private citizen complaint agaisnt Joe Oteri ,the
      security gurad who had falsely implicated her by Iy-ing to the police after he had seriously
      injured her at her stadium seat, and you went there to represent her on her disorderly
      conduct case?




   6. On January 17, 2013 you were unaware that there were two cases ,cases nine and ten on the
      calendar that day in the same room 504 \vith the same Judge and the same prosecutor
      involving Jo Ann Fonzone, one with her being the complainant and one with her the
      defendant?




       7. Have you read the transcript of January 17, 2013, which contained some of what
          occurred prior to your arrival: The Court crier called cases nine and ten, Ms. Fonzone
          stepped up, prosecutor Engle jumped in thereby disallowing Ms. F onzone to inform the
          Court that there were two separate cases scheduled . Engle abruptly said, '' Respectfully,
          your-Honor, "Ms. f'onzone is represented by Marni Jo Snyder." "l have spOken with her,
          she is not present yet today."The judge said," All right. It's on hold then." When Jo Ann
          Fonzone tried to speak and tell the court that, "I represent myself on the private citizen
          complaint now," she was threatened with " I'm going to call the sheriff', then exited the
          courtroom.




       8. When you arrived at 504 that day, did you know that there were two cases, one being a
          private citizen complaint against security guard Joe Oteri for assault, battey, false
          implication, harrassment, cospiracy, did prosecutor Engle tell you about that complaint
          and that he as the state, not you, was supposed to represent her as the complainant?




     9. Do you recall Mr. Engle knowingly tell the court," Your Honor, for both nine and ten,
which are motions filed by Ms Fonzone who is now currently represented by Ms. Snyder, Ms.
Fonzone was present in court at the first call of the list, she is no longer present. I move for
dismissal."
       Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 8 of 23




10. Do you recall then saying, based on the misrepresentations of prosecutor Engle , " Being
    that my client is not here , I can't oppose.", the consequence of the dismissal being that
     Jo Ann Fonzone crime victim was denied her private citizen complaint hearing agasint the
    man who had injured then falsley implicated her in the criminal system to cover up his
    violent assault crime resulting in injuries to Ms. Fonzone's right hand, arm, shoulder, and
    head tnuna causing seizure in the ER and concussion.




11. Do you remember upon meeting Jo Ann Fonzone and listening to her chronology telling her
    that you knev,r Kim Gray·, (the defender associate who she had an hour long interview with
    and who had subpoenaed Ms. Fonzone's 911 audio from the police), and that you could
    provide an address for subpoena as she had left the Defenders office?




   12. In )'Our opinion, had the private citizen complaint hearing taken place January 17, 2013
       the day prior to the Janaury 18, 2013 trial where you and Ms. Fonzone were co-
       counsel , and she was the defendant, do you think there would not have been a need for
       a trial on Janaury 18, 2013 ?




   13. Though you were very effective at trial January 18, 2013, especially considering there
       was no time to prepare, as Ms. Fonzone was innocent, and expressed that she was the
       crime ·victim and certainly· was not satisfied when prosecutor Kotchian whined and got
       her way (after you got the misdemeanor acquittal )\\'ith even a summary offense, had
       you discussed vvith her any post trial proceedings?




   14. Ms. Fonzone filed a Motion to vacate summary conviction within the 10 days on
       Janaury 28, 2013 as she knew you v,cere ill and might not meet the 10 day deadline, then
       y·ou also had a Motion to vacate, do you recall whether you filed the Motion or walked
       it into the courtroom on Janaury 29, 2013? if you went to the courtroom, do you recall
       what the Judge said ?
       Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 9 of 23

15. Although the issue of whether Judge Eubanks did or did not vacate the sumamry
    conviction to this day remains nebulous, an appeal was filed February 11, 2013, is that true?



   16. On February 12, 2013, there were several motions and W,ro different matters before
       Judge Patrick, including appeal of the dismissal of her private citizen's complaint of
       Janaury 17, 2013; an appeal of Patrick's dismisssal or reconsideration of her 1013
       dismissal ffrom Janaury 17, 2013; and a Motion to vacate the judgment on sentence of
       Janaury 18, 2013 of Judvge Eubanks; is it true that Engle objected to everything,
       continuously misrepresented facts to the court in order to make sure that there was
       never a hearing on the private citizen complaint agasint Oteri?




17. Ms. Fonzone's Private Citizen Appeal of Municipal court Decision on Citizen Complaint
    filed with Exhibits December 17, 2012 was in the court file, yet Engle , page 12 transcript
    Feb. 12, 2013continuously misrepresented to Judge Patrick , "that did not occur", and
    therefore the Common Pleas court did not have jurisdiction. Do you recall prosecutor
    Engle being in denial of the court record and trying and and suceeding in obtaining his
    objective by blatant lies to the court, just because Ms. Fonzone, on page 11,stated it was a
    conflcit of interest for Engle and requested another ADA be assigned to the private citizen
    appeal, as he was to represent her as a victim on the private citizen case and was
    prosecuting her on the summary other case ?




   18. Do :you recall that Judge Patrick set the next court date for March 4, and neither you or
       Ms. Fonzone was available that day, yet Engle kept talking about being ready for trial
       when there \vas an appeallate motion to vacate to be heard on next date?



   19. Do you recall asking Judge Patrick to recuse herself after she vvould not remove you
       from the case ?\Vhen, how, and who removed you from the case as I stated February 12
       that I wanted you to remain on the case because I was not available in March as I was
       getting treatment for my heart condition.?



   20. Do you know where did Engle false info that I had moved to Florida as he put that in a
       petition he ftled?
          Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 10 of 23



   21. Are you aware that I was not present or otherwise represented March 4 , 2013 or in May
       and could not appear until June 24, 2013 as I had been in a heart hospital and v.'as
       recovering from the injury caused heart condition of Ocotber 6, 20 IO?




   22. Are you aware that on June 24, I asked Judge Minehart if you could be reappointed as you
       knew the facts and the law better than any other lawyer I saw throughout this very long
       travesty?




      23 Do you remember me corning to your office to talk to you about second appointed lawyer
Richard Patton after he prejudiced Judge Foglietta against me by writing a derogatory libelous
letter to him before I ever entered his court room, and telling you that I cannot get a fair trial with
the Judge because of that?




   24. Were you aware of a libelous newspaper article about me which caused other particpants in
       this litigation to prejudge , treat unfairly, slander me? If so, how ,when and by whom were
       you made a\vare of the article do ~you know I have a defamation action pending regarding
       this destructive , untrue ,inaccurate, heinous, libelous , retaliatory article?




   25. Are you aware that you are the onlj' of the three appointed and three private lawyers who I
       have respect for as being loyal and working diligently for her client, and I \Vant to say thank
       you.




                                             By: ~ Fonzone aka Judy Mc Grath               ('\    j   j'
June 25, 2016                                     ,
                                                  t
                                                         , /I '           ·     , ~/~LAL,
                                                      ----!r/l_..___,~.-B_?t:...~'-_ , . ti,rs.--          i
            Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 11 of 23




                            CERTIFICATE OF MAILING


 I ,Jo Ann Fonzone aka Judy Mc Grath hereby certify that I have this day caused to be served a
true and correct copy of non-party Interrogatories upon the following at the address as appears
below:




Marni Jo Snyder, Esquire
100 S. Broad St.
Suite 1910
Philadelphia, Pa l9ll0




June 25, 2016
                                              Cl . l-Jii.1~-
                                              Tu/Ann :o
                                               ~f,42 Ti!
                                                              e,
                                                               ., C
                                                                   ·e
                                                                         '- "
                                               /lent.own, Pa 18104
           Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 12 of 23




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



JO ANN FONZONE aka JUDY MC GRATH, PLAINTIFF

                      VS.                                        NO. 5:12-CV-5726
                                                               WRY TRIAL DEMANDED
                                                                 CNILACTION

JOE OTERI, ET AL, DEFENDANTS




Terry Melcher, non-party to the above titled action, is requested to file with this court and serve
upon the undersigned counsel for Plaintiff, \.Vithin the time and in teh manner provided by the
Federal Rules, 30 days from the service, sworn answers to each of the following Interrogatories:



    1. Where are you currently employed and \.\>'·hat is your job title?




       2. Were you ever an employee of the State ofPenns~ylvania and if so, where, at what
          agency , what was your position and job title?




       3 .. As Director of the Pennsylvania Right -To_Know Office in Harrisburg, what were your
job responsibilities and how many employees did you have working for you?
          Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 13 of 23




   4. What is the percentage of records requests were granted by government agencies upon first
      request , and what is the percentage of requests had to go through the record request
      appeal process?




   5. What percentage of requestors ever got copies of records which they requested according
      to the Right To Know Law?




   6. Was it your responsibility to read the requests made b)' requestors , or some of them?




       7. Plaintiff Jo Ann Fonzone Esquire , has, through the years , made several requests with
          the Right -To -Know law, including the above titled action, and has corresponded with
          the RTK office, does her name sound familiar to you?




     8. There are several letters signed by you to Jo Ann Fonzone, Esquire regarding RTK
requests, is her name familiar to you now?
           Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 14 of 23




   9. When, how and why did you become an employee of the law finn Pepper Hamilton LLP in
      Philadelphia, Pa?




  10.Did yu apply for a posiiton 'With Pepper hamilton or were you approached and recruited by
someone, and who was hat?




   11. Upon your departure from employment at the Right -To-Know office , were you required to
sign any non-disclosure or other type of agreement prohibiting you from discussing any records
requests or appeals ,taking or providing documents or infonnation obtained at the RTK office to
anyone?




   12. If so, when , where and by whom was this agreement signed and 'Witnessed, and what is
       the exact verbatim content of the agreement? Or,vvas it verbal agreement so as to avoid
       unfair advantage O\'er any litigant who may have litigation "'"here Pepper Hamilton LLP is
       represnting the opposing parties?
           Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 15 of 23




   13. When you began employment at Pepper Hamilton, were you aware of the defamation
       lawsuit the firm was defending and that the Plaintiff was Jo Ann Fonzone?




        14. If you were not aware then, when did you become aware of the defamation lawsuit?




        15. Do you think that there is an actual, potential or even possible impropriety and/or
            conflict of interest ,present in this and/or the defamation action because you had
            knowledge and access to information about Jo Ann Fonzone's prior litigation and
            records requests and the reasons therefore, while the Director at the Right-To-Know
            office ,and now you are employed at the law firm representing the defendants in Jo Ann
            Fonzone's defamation action?




Date:   June 30, 2016
            Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 16 of 23




                             CERTIFICATE OF SERVICE




I Jo Ann Fonzone aka Judy McGrath hereby certify that I have ont his day caused to be served a
true and correct copy of the Interrogatories to Terry Melcher on th date and at the address as set
forth below by U.S. Mail:




Terry Melcher, Esq.
Pepper hamilton, LLP
3000 Two Logan Square
Philadelphia, Pa
19103-2799:




                                                 /
June 30, 2016                               By: \..___


                                                     t (                      I
                                             Jo Ann Fonzone, Es~q. Aka Judy Mc Grath
                                                                                    t
           Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 17 of 23

                    IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA



JO ANN FONZONE aka JUDY MC GRATH, PLAINTIFF

                VS.                                                5;12-CV-5726
                                                                  CIVIL ACTION
                                                               JURY TRIAL DEMANDED
JOE OTERI, ET AL, DEFENDANTS




                 PLAINTIFF'S INITIAL DISCOVERY DISCLOSURES


 Pursuant to federal Rule of Civil Procedure No. 26 (a), Plaintiff provides the following
information:

Fed.R.C.P. No. 26 (a) (1) (A);

  Plaintiff identifies the folloVv'ing persons as likely to have discoverable information that may
support its claims in the above ~captioned atter. As discovery in this matter is continuing, Plaintiff
reserves the right to supplement this information as required.

   1. Police Sargeant Ramon Addison 1"1 District
   2. Police Lieutenant Appleton         Internal affairs
   3. John Evans                         Internal affairs
   4. Cheryl Gaston, Esquire             1622 Spruce St., Phila. Pa
   5. Jennifer Lin, Esquire             Phila. District Attroreny's office
   6. Police officer Michael Dwyer      Phila. Police dept.
   7. Police officer Connell             Phila. Police dept. Headquarters
   8. Kim Gray, Esquire                  Phila. , Pa
   9. Police Officer Alexander           11th St. Police district
   10. Richard Strouse                   Phila. Phillies
   11. Frank Fina, Esquire                last kno"Wn Phila. District Attorney office
   12. Harold Dunbar, Chief Deputy State AG          PennsylvaniaAtttomey General
   13. US Attorney Philadelphia                  615 Chestnut St. Phi la.
   14. Judge Gerald Kosinski                   1301 Filbert St. Phila.
   15. Bruce Hart, M.D.                      Jefferson Memorial Hospital ER 230!Broad St. Phila
   16. Jefferson Emergency Room staff members            as above
   17. James O'Brien, bail commissioner             Phila. Police hedquarters
   18. Mrs. Michael Fonzone                    2242 Tilghman St., Allentown, Pa
   19. Tina Mellenberg                          2011 Walbert Ave., Allentown, Pa
   20. Jimmie Schaffer                             1887 Redwood Drive, Whitehall, Pa
   21. Jack Ferryman                               3779 Huckleberry Rd., Allentwon, Pa
   22. Trans Bridge bus driver Sean Oct. 6, 2010         2012 Industrial Drive, Bethlehem, Pa
   23. Terry Melcher, Esquire                        Pepper Hamilton 3000 Arch St., Phila.
   24. Claire Wischusen,Esquire                  2700 Kelly Rd. Warrington, Pa
   25. Police Advisory Comrnission,Kelvin Anderson           Spring Garden St. Phila. Pa
      Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 18 of 23

26. Former Police Commissioner Ramsey                c/o Phila. Police dept.
27. Abigail Hurst                           Pa Coalition agaisnt domestic violence Harrisburg, Pa
28. Bench warrant Unit                                Arch St., Philadelphia
29. Frankford Hospital Emergency Room staff Frankford Ave., Philadelphia, Pa
30. Marni Snyder, Esquire                       100 S. Broad St., #1910 Phila. PA
31. Todd Mosser, Esquire                              Phila. ,Pa
32. Jo Rosenberger, Esquire                            Phila. Law dept. 1515 Arch St.
33. Wayne Hower, VCAP                                Crime Victims Board, Harrisburg, Pa
34. Steve Turner, Esquire VCAP                       Crime Victims Board , Harrisburg, pa
35. Police officer Middleton                          Philadelphia, Pa
36. Police officer Mc Shea                            Philadelphia, Pa
37. Riverside medical staff                           Riverside Correctional facility, 'Phila.Pa
38. Annette Palmeri                                 1301 Filbert St. (Judge Neufeld clerk)
39. Douglas Earle, Esquire                          1015 Chestnut St., 9ili fl. Phila.
40. Richard Patton, Esquire                           1223 Locust St. Phila. Pa
41. Don Bailey, Esquire                                 Harrisburg, Pa
42. Chris Shipman ,Esquire                             Spring Garden St. , Easton, Pa
43. Judge Joyce Eubanks                              1301 Filbert St., Phila., Pa
44. Fred Wright,                                     1015 Chestnut St., Phila.
45. David Bralow,Esquire                               Tribune, Chicago Ill.
46. Lance Gordon                                     Phlia. City Hall, rm. 311
47. Defender Associate Christine Gonzalez             1441 Sansum St. Phila. Pa
48. Wendy Spinosa, M.D.                               3080 Hamilton Blvd., Allentown, Pa
49. Vladimir Koss, M.D.                                1250 Cedar Crest Blvd., Allentown, Pa
50. Buster Smith, M.D.                        JFK Health Center 112 Broad St. , Phila.
51. Nancy Spengler, M.D.                       OAA 250 Cetronia Road, Allentown, Pa
52. Htwe Sein,M.D.                                      Palm Beach Gardens, Florida
53. Lehigh Valley Cardiologists-Jain,Huang,Marcus 1250 Cedar Crest Blvd. Allentown Pa
54. Dr. Parker                                           Beverly Hillis , Ca
55. Scott Stoll, M.D.                                     Bethlehem, Pa
56. Steve Olex,M.D.                                       Allentown, Pa
57. Lauren Reese P.A.                                    1501 Cedar Crest. Blvd., Allentown, Pa
58. Andres Zirlinger,M.D                      1250 Cedar Crest Blvd., Allentown, Pa
59. Sacred Heart audiologist group               451 Chew St., Allentown, Pa
60. Randy Jaeger, M. D.                         1621 Cedar Crest Blvd., A!lentov.n, PA
61. Judge Brian Johnson                           455 Hamilton St., Allentown, Pa
62. Robert Foster, Esquire                             Phila., Pa
63. Florence Juraitis                                   Northampton, Pa
64. All individuals named in Plaintiff's filings     Plaintiff will ans~rer questions with veracity
65. Diane Scott                                        1301 Filbert St., Phila.
66. Jeff Saltzman, Esquire                                  Phila., Pa
67. Highmark Blue Shield, Highmark Classic Blue             P.0.Box 890173, Camp Hill, Pa
68. Chase Bank subpoena specialist                            c/o Chase bank, NY, Ny
69. Marc Fnuner, Esquire                                      Phila., Pa
70. Robert Dixon, Esquire                                     Phila., Pa

   71. Abigail Hurst                Pa Coalition Against domestic violence, Harrisburg, Pa
   72. Charlie McKenna, Asst. U.S. Attorney           Newark, NJ
   73. Kathleen Kane, Esquire                      Harrisburg, Pa
   74. Charles O'Connor                      Pa Superior Court, Phila., Pa
   75. Rick McSorley                        1301 Filbert St. Phila.
   76. Len Berman                            online sports vvriter, Port Washington, NY
            Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 19 of 23

        77. Tim Ryan                             Tribune Corp., Chicago, Illinois
        78. Stacey Brendlinger                  Victims Comp.Assistance program, Harrisburg, Pa
        79. Christopher diFusco                 1515 Arch St., Phila.law dept.
        80. Municipal Judges Neufeld, O'Neill, Stack           1301 Filbert St. ,Phila.
        81. Court of Common Pleas Judges Patrick, Minehart, Foglietta 1301 Filbert .St., Phila.
        82. Jackie Coehlo,Esquire                     3 S. Penn Square, Phila.
        83. Seth Williams, Esquire                    3 S. Penn Square, Phila.




Fed.R.C.P. 26(a)(l)(B)


 Plaintiff identifies the following documents and materials that may support claims in the above
captioned matter. As discovery in this matter is continuing, Plaintiff reserves the right to supplement
this information as required.

Please refer to the documents and materials contained in Plaintiffs #1- 300 , attached herein as
part of Plaintiffs' initial discovery disclosures.


Fed.R.C.P. 26 (a)(l)(C)
Plaintiff reserves the right to supplement these disclosures , especially medical reports ,as they are
continuing , become available to her.


Fed.R.C.P. 26 (a)(2)(A):


At this time, Plaintiff has not yet detennined what experts she w-ill call to testify at the trial of this
injury action, and requests additional time for this , to secure accurate contact info for some
potential witnesses, and provide copies of listed docmnents. As discovery in this matter is
continuing, Plaintiff reserves the right to supplement this infonnation as required.



Date: October 6, 2016

                                                 R7'ryctfully submitted,        .        ,;/"\               ,

                                                 0W-- .l-·.
                                                 JofA;nn Fonz , squi'A:'a Judy
                                                                               n: *L.~~-~
                                                                                       Mtat~        lj
                                                  'I/.
                                                  .'          ' \.       U                 //
                                                  j
                                                  !              v
                                                                 !
         Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 20 of 23




                                  INDEX


A. PLAINTIFF'S LETTER TO POLICE COMMISSIONER OF WLY 2012


B. PLAINTIFF'S INTERNAL AFFAIRS COMPLAINT OF NOVEMBER 30,2010 WITH
ATTACHMENTS (INCLUDING PERMANENT PROTECTION FROM ABUSE ORDER
AGAINST ESTRANGED SPOUSE CARY WOODS aka DAVID LEE ROTH FOR DIRECT
AND VICARIOUS ABUSE)


  C. POLICE CITATION OF OCTOBER 6, 2010 SIGNED BY NOT AT SCENE OFFICER
     ORTIZ


       D. POLICE HOSPITAL TRANSPORT REPORT SIGNED BY SARGEANT ADDISON


   E. INTERNAL AFFAIRS REPORT OF LIEUTENANT APPLETON DESGINATING
PLAINTFF A CONFIDENTIAL fNFORMANT AND DETERMINATION OF VALID
COMPLAINT


F. INTERNAL AFFAIRS REPORT OF SARGEANT MIDDLETON WITH DETERMINATION
OF PLAINTIFF'S COMPLAINT AS VALID OR FOUNDED


G. REPORT OF JOHN EVANS PROMOTED AND ASSIGNED TO fNTERNAL AFFAIRS
SOON AFTER OFFSITE SIGNING SUPERVISORY REPORT TO HAVE PLAINTIFF
ARRESTED


H. INTERVIBW ON CD OF PLAINTIFF AT POLICE ADVISORY COMMISSION OFFICE
OCTOBER 6, 2011


  I.   TRANSCRIPT OF PLAINTIFF'S DEPOSITION OF APRJL 21, 2015


J. TRANSCRIPT OF PLAINTIFF'S 911 CALL FOR HELP OCTOBER 6, 2010 AFTER BEING
THROWN AGAINST THE WALL THE FIRST TIME BY OFFICER KELEWISCHK.Y


K. PLAINTIFF'S AFFIDAVIT NOTARIZED mNE 26,2012

  L. PHOTOGRAPH OF PLAINTIFF AND FLORENCE mRAITIS OCTOBER 6, 2010
       PRJOR TO PLAYOFF GAME

       M.PHOTO OF SPORTS ILLUSTRATED CENTERFOLD OF OCOTOBER 6, 2010
        Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 21 of 23

     PLAYOFF GAME DEPICTING ALL FANS STANDING WITH RALLY TOWELS
N. POLICE HOSPITAL TRANSPORT # 42106 REPORT OF OCTOBER 6, 2010 SIGNED BY
SARGEANT ADDISON AND CONCEALED BY LAW ENFORCEMENT UNTIL JULY 3, 2012


0. CIVIL RIGHTS ENFORCEMENT COMPLAINT FORM SENT TO OFFICE OF PA
ATTORENY GENERAL JULY 3, 2012


P. CORRESPONDENCE FROM OAG TO JOANN FONZONE, ESQ. REGARDING LETTER
OF JULY 3, 2012

Q. CORRESPONDENCE FROM FRANK FINA OF OAG DATED OCTOBER 3, 2012

R. LETTER OF JULY 11,2012 ADVISING PLAINTIFF OF PHILA.DISTRICT ATTORNEY'S
DISAPPROVAL WITHOUT INVESTIGATION OF PRIVATE CRIMINAL COMPLAINT
AGAINST JOE OTERI PREPARED BY DISTRICT ATTORNEY'S OFFICE JULY 3, 2012


S.PRIVATE CRIMINAL COMPLAINT OF PLAINTIFF AGAINST JOE OTERI AUGUST 7,2012

T. PRIVATE CITIZEN APPEAL OF MUNICIPAL COURT DECISION ON CITIZEN
COMPLAINT DATED DECEMBER 17, 2012

U. NOTICE OF MOTIONS HEARING OF PLAINTIFF'S PRIVATE CITIZEN COMPLAINT
SCHEDULED FOR JANUARY 17, 2013

  V. TRANSCRIPT OF JANUARY 17, 2013 HEARING AND DENIAL OF HEARING ON
     PLAINTIFF'S PRIVATE CRIMINAL COMPLArNT AT ADA ENGLE 'S REQUEST


  W. NOTICE OF APPEAL OF SUMMARY DISODERLY CONDUCT CHARGE FILED
FEBRUARY 11, 2013 BY CO-COUNSEL MARNI SNYDER

  X. TRANSCRIPT REFLECTING DISMISSAL OF CHARGES AGAINST JO ANN
     FONZONE BY JUDGE KOSINSKI AUGUST 22, 2012

Y. JO ANN FONZONE'S INTERVIEW WITH JOHN EVANS AND OFFICER CHRISTINE MC
SHEAJANUARY28, 2011

Z. JO ANN FONZONE'S CORRESPONDENCE SENT TO KATHLEEN KANE OCTOBER 15,
2013

A. I. JO ANN FONZONE'S RIGHT TO KNOW REQUESTS AND CORRESPONDENCE TO
LAW ENFORCEMENT AGENCIES AND THE RIGHT TO KNOW OFFICE       .

        B.1. COPIES OF SUBPOENAS SERVED UPON 4 DEFENSE WITNESSESS

        C.1.TRANSCRIPT NOVEMBER 21, 2013 WITH ROBERT FOSTER, ATTORNEY
        FOR JOE OTERI TESTIFYING WHILE JO ANN FONZONE WAS NOT IN THE
        COUR1ROOM AS THE SCHEDULED DATE WAS CHANGED WITHOUT NOTICE
        TOHER
     Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 22 of 23


     D. 1 LETTER FROM JUDGE KOSINSKI DATED NOVEMBER 17, 2012 TO
     JO ANN FONZONE ADVISING HER THAT SHE COULD NOT FILE
     EXPUNGEMENT PETITION BECAUSEE THEY HAD APPEALED


E.l. COPY OF JO ANN FONZONE'S EXPUNGEMENT PETITION SHE TRIED TO FILE


F. I. COPY OF SUBPOENA OF OCTOBER 6, 2009 TO CHASE MANHATTAN BANK FOR
   RECORDS ANCILLARY TO PLANTIFF'S DNORCE ACTION


G.l COPIES OF SUBPOENAS TO MTV NETWORKS, TIME WARNER, INC. FOR
RECORDS ANCILLARY TO DNORCE ONGOING SINCE 1993 AND IDTHEFT ACTIONS


H. J Jo ANN FONZONE'S LETTER TO ADA KOTCHIAN JUNE 2012 REGARDING
     DISCOVERY DOCUMENTS NOT YET PRODUCED THOUGH ORDERED BY FOUR
     MUNICIPAL COURT JUDGES


  I.I. COPY OF COMMON PLEAS COURT ORDER IN DIVORCE 2006


J.l. AFFIDAVITS AND PHOTOGRAPHS


K.1. VCAP COMPLAINTS

     L. l.COPY OF BENCH WARRANT ISSUED APRIL 2011 WHILE JoANN FONZONE
     WAS RECOVERING AFTER RECENT DISCHARGE FROM CARDIAC HOSPITAL


     M.l.TRANSMITTAL LETTER FROM JEFFERSON HOSPITAL TO IA STATING ER
        RECORD SENT


     N.1. IRS FORMS, FTC INFO REGARDING ID THEFT

     0.1. U.S.ATTORNEY NY COMPLAINT OF 11/11/05 BY Jo ANN fDNZONE

     P.l. PARS

     Q.1. LETTER FROM NY AG OFFICE 2005 REGARDING MTV NETWORKS


     R.l. MEDICAL REPORTS (WILL BE SENT TO COUNSEL AND CHAMBERS)

     S. l. COPY OF PRIOR COURT DOCUMENTS IN ACTIONS RELATED ,
            BROUGHT IN AND MADE ISSUE BY DEFENDANTS AND NON-PARTY
            TO THIS LITIGATION TO PREJUDICE PLAINTIFF
                 Case 5:12-cv-05726-JLS Document 137 Filed 05/31/19 Page 23 of 23


                         C&JitcJ-t              ,1
                                                <    ~
                                                          ..---.
                                                      Y·""' u
                                                                      ': '

                        . .         ~-      U------

         .:r     1
                     _J, A.~ _Fv.z,";: 1   E    =u::r .~~J                 a.~J-tJ 11~-' J- l~--z
         c.~ ,yui       :f,
                     b.r ye.rv~                      bJ            U.5. }( o.-1 I "' -1-r.is ~ /,JK c'l) j
        {f"-"1tk)pf fAAi~ 1°                c7                       /lvv~,_ d )),~; f"d«:J~'>
       1Y"'"·i--+n··s lJ5d.d Vi~eA,,~s (zf;jo.·6fJ) J cc~J (,71&"~+')
Ii>"   _f',..J..,I'     t     ?Je~~ f'"+tt-crl- 1'                              Ps .""cJ,.,...,
         11J~4           -~·>' /[J              J;.r..L-f-                   ~,/Vr   I Ach   ff-15
           ACJ:fi~            10   C(t~'- f.,    t1)4"'                      f6 ~~cl-    7-..1::vl-   n
          ·p1~~a.
